Citation Nr: 0912001	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the claim of entitlement to service connection for right ear 
hearing loss has been received.

2.  Entitlement to an increased (compensable) evaluation for 
the left ear hearing loss disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
the bilateral tinnitus disability.

4.  Entitlement to an initial evaluation in excess of 50 
percent for the post-traumatic stress disorder (PTSD) 
disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the lumbar spine with degenerative disc 
disease, to include consideration of initial evaluations in 
excess of 20 percent and 10 percent for left and right leg 
radiculopathy, respectively.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to 
November 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant's claim of entitlement to service connection 
for hearing loss was originally denied in a May 1982 rating 
decision.  The appellant was notified of that denial the same 
month and did not appeal.  The appellant thereafter tried to 
reopen his claim.  In a rating decision issued in September 
1991, service connection for left ear hearing loss was 
granted and service connection for right ear hearing loss was 
again denied.  The appellant was notified of this denial in a 
letter issued in September 1991, but he did not appeal.  The 
May 1982 rating decision, therefore, represents the last 
final action on the merits of the service connection claim 
for right ear hearing loss.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The September 1991 rating decision represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

In its July 2008 rating decision, the RO indicated that the 
appellant's claim of entitlement to service connection for 
right ear hearing loss had been reopened and then denied on 
the merits.  Notwithstanding the RO's decision to address the 
right ear hearing loss claim for service connection on the 
merits, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issues before the Board involve the threshold question of 
whether new and material evidence has been received, as set 
out on the title page.

In its January 2003 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation for that disability.  The appellant 
appealed the initial rating that was assigned to the PTSD 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from 
the original grant of service connection to the present for 
each increased rating claim.

In March 2004, the RO increased the initial rating for the 
appellant's PTSD disability from 30 percent to 50 percent, 
effective the date of the claim.  However, it is presumed 
that he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, 
the issues on appeal are as listed on the title page.

In June 2005, the appellant presented testimony at a personal 
hearing held at the RO.  The transcript of the hearing shows 
that the appellant's representative withdrew the appeal for 
the claims of entitlement to increased ratings for right leg 
shell fragment wound, the left arm scar and the left thumb 
scar, as well as the claims of entitlement to service 
connection for lipomas, a prostate disorder, bilateral knee 
disorders, hair loss, a left ankle disorder, a vasectomy and 
bronchitis.  The oral statements, when transcribed, became a 
"writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appeal for each of these 
claims has been withdrawn.  38 C.F.R. § 20.204.  The case is 
now ready for appellate review.

The issue of entitlement to an increased evaluation for the 
left ear hearing loss is addressed in the REMAND portion of 
the decision below and that issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for hearing loss in a rating decision issued in 
May 1982; notice was given to the appellant that same month, 
however he did not appeal that denial.

2.  The RO denied the appellant's attempt to reopen his right 
ear hearing loss claim in a rating decision issue in 
September 1991.  Notice was given to the appellant that same 
month; however he did not appeal the September 1991 denial.

3.  The evidence received since the September 1991 rating 
decision, when presumed credible and when considered with 
previous evidence, relates to an unestablished fact necessary 
to substantiate the claim and, when considered together with 
the previous evidence of record, raises a reasonable 
possibility of substantiating the claim.

4.  It is probable that the appellant's current right ear 
hearing loss is related to acoustic trauma that occurred 
while he was in active service.

5.  The appellant is service-connected for bilateral 
tinnitus.

6.  The appellant has been assigned a 10 percent evaluation 
for the tinnitus disability; ten percent is the maximum 
rating authorized under Diagnostic Code 6260.

7.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores between 2002 and 2007 ranged from 39 to 60, 
with the most common score being 50.

8.  The appellant's PTSD disability is characterized by 
symptoms such as occasional suicidal ideation; depression , 
nightmares, flashbacks and frequent crying episodes; mood 
swings and irritability with periods of violence; severely 
impaired recent memory; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.

9.  The appellant's psychiatric disability is not shown to 
have caused him to experience total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

10.  Since February 2001, the appellant has had a diagnosis 
of lumbosacral radiculopathy; he has exhibited limitation of 
motion of the lumbar spine with paravertebral lumbar muscle 
spasms and abnormal epidurograms, as well as chronic pain and 
neuralgia with lumbar spine tenderness diagnosed as 
degenerative osteoarthritis of the lumbar spine and 
degenerative disc disease of the lumbar spine with sciatica.

11.  The level of disability produced by the appellant's 
lumbar spine disability is consistent with pronounced 
intervertebral disc syndrome.

12.  The appellant has not demonstrated more than mild 
neurologic impairment in the right leg due to the lumbar 
spine disability.

13.  The appellant has not demonstrated more than moderate 
neurologic impairment in the left leg due to the lumbar spine 
disability.

14.  The appellant has never had any ankylosis of the lumbar 
spine or the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision that denied the claim 
relating to service connection for right ear hearing loss is 
a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  The evidence received subsequent to the September 1991 
rating decision is new and material, and consequently does 
serve to reopen the appellant's claim of entitlement to 
service connection for right ear hearing loss.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2008).

3.  With resolution of reasonable doubt in the appellant's 
favor, the evidence is in equipoise and warrants service 
connection for right ear hearing loss.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

4.  Entitlement to an evaluation in excess of 10 percent for 
the bilateral tinnitus disability is not warranted at any 
time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.25, 4.87, Diagnostic Code 6260 (2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)

5.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial evaluation of 70 percent, 
but not more, for the appellant's PTSD disability have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 (2008); 
Fenderson v. West, 12 Vet. App. 119 (1999).

6.  The criteria for an evaluation of 60 percent, but not 
more, for the appellant's lumbar spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2001);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As for the appellant's attempt to reopen his right ear 
hearing loss service connection claim, because his attempt to 
reopen has been granted by the Board, VA's duty to notify and 
assist has been fulfilled.  Furthermore, inasmuch as the 
Board is allowing the claim for service connection for right 
ear hearing loss, the appellant will not be prejudiced by the 
Board's decision even if the duty to notify and duty to 
assist provisions contained in the law have not been 
completely satisfied.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled to the extent necessary for the right ear hearing 
loss claim and no further action is necessary under the 
mandate of the VCAA for that claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation rather than on consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  This is applicable to the appellant's tinnitus 
claim.  In this case, the facts are not in dispute.  
Resolution of the Veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the appellant is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the appellant's tinnitus is perceived 
as unilateral or bilateral, the outcome of this appeal does 
not change.  Therefore, because no reasonable possibility 
exists that would aid in substantiating this claim, any 
deficiencies of notice or assistance by VA are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  In addition, the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The appellant's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

Turning to the remaining claim, the appellant was notified of 
the information necessary to substantiate his lumbar spine 
increased rating claim by correspondence dated in December 
2003, and July 2008 (after the initial AOJ decision in this 
matter).  Those documents informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  In those letters, the RO informed the appellant 
about what was needed to establish entitlement to an 
increased rating.  The letter informed the appellant of what 
evidence was required to substantiate the increased rating 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
March 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the July 2008 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores, 22 Vet. App. 37 (2008).  The text of 
Diagnostic Codes 5003, 5292 and 5235-5243 were provided to 
the appellant in the June 2004 Supplemental Statement of the 
Case (SSOC) and the July 2008 VA letter.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the March 2006 VA 
letter and in the July 2008 VA letter.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  This information was 
conveyed to the appellant in the March 2004 VA letter, as 
well as the July 2008 VA letter.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the lumbar spine increased 
rating claim after the initial decision by the AOJ, did not 
affect the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
establish an increased rating from the various notice letters 
sent to him by the RO and from the SOC and the SSOCs.  In 
particular, the December 2003, March 2004 and July 2008 
letters informed the appellant of the need to submit evidence 
that his disability had increased in severity; that he should 
submit medical evidence; that he could submit statements from 
individuals who could describe the manner in which the 
disability had become worse; that he should inform the RO 
about treatment at VA facilities; that he could submit his 
own statement about his condition; and that he should submit 
all pertinent evidence in his possession.  The appellant was 
informed of the Diagnostic Code requirements for an increased 
rating in rating decisions, in the SOC and in SSOCs.  The 
March 2006 VA letter informed the appellant that ratings from 
zero to 100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for his 
lumbar increased rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his lumbar claim and given ample time to 
respond.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his lumbar spine claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the Veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file, as have private medical 
treatment records.  The appellant was afforded VA medical 
examinations and a personal hearing at the RO.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


I.  Right ear hearing loss claim

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the Court opined that 38 C.F.R. § 3.385 operates 
only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

A. Reopening the claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108. 

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The September 1991 rating 
decision is final.  38 C.F.R. § 20.1103.  While the appellant 
was notified of the denial in September 1991, he did not 
submit a Notice of Disagreement (NOD) within the time period 
allowed.  Thus, the right ear hearing loss claim may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a); Glynn v. Brown, 
6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

The evidence considered by the RO in reaching its September 
1991 rating decision included the appellant's service medical 
treatment records; a VA Form 21-526 dated in December 1981; 
the reports of VA medical examinations conducted in January 
1981, February 1981, and July 1991; and various statements 
submitted by the appellant.

The appellant's hearing loss claim was originally denied in 
May 1982 because the requirements of 38 C.F.R. § 3.385 had 
not been satisfied.  The right ear hearing loss claim was 
thereafter denied in September 1991 because the evidence of 
record did not show that right ear hearing loss existed while 
the appellant was on active duty or that the right ear 
hearing loss was related to service.  The evidence added to 
the claims file after the September 1991 rating decision 
includes reports associated with retired military and private 
treatment from various providers between the 1980s and 2007; 
VA medical treatment reports and VA medical examination 
reports dated between 2003 and 2007; the testimony of the 
appellant presented at the June 2005 personal hearing at the 
RO; and various statements submitted by the appellant.

The Board finds that the evidence added to the record after 
September 1991 has direct bearing on the issue of service 
connection for right ear hearing loss and therefore, is 
material.  In short, the added evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for right ear hearing loss, namely a nexus 
between service and the currently diagnosed right ear hearing 
loss.  Because the credibility of the evidence is presumed 
for the purpose of reopening, the Board finds that the 
evidence cited above constitutes new and material evidence 
sufficient to reopen the claim for service connection for 
right ear hearing loss.  Having reopened the claim, the Board 
will now conduct a de novo review of the merits of this case.

B. Service connection

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence 
of record in the present case, the Board is of the opinion 
that the weight of the evidence is in equipoise as to a 
finding that any chronic acquired left elbow disorder, 
including left ulnar neuropathy, had its onset during the 
appellant's active service.

The appellant testified at his June 2005 personal hearing at 
the RO that he was an artilleryman and mortarman while he was 
in Vietnam in service.  He said that he was exposed to 
explosions all the time while he was in Vietnam and that he 
did not have hearing protection while he was in combat 
situations.



Review of the evidence of record reveals that the appellant 
was a field artillery batteryman while he was on active duty 
in Vietnam.  The appellant underwent an annual examination, 
in December 1968, which included audiometric testing.  The 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
5
LEFT
10
5
5
N/A
10

The appellant underwent a re-enlistment examination, in July 
1975, which included audiometric testing.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
15
5
5
10
15

The appellant underwent another re-enlistment examination, in 
April 1978, which included audiometric testing.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
10
LEFT
10
0
0
25
25

The appellant's service retirement examination was conducted 
in September 1981, and included audiometric testing.  The 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
25
10
LEFT
15
10
10
40
40

The appellant underwent VA audiometric testing in June 2002.  
The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
45
LEFT
35
35
35
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.  

The June 2002 VA examiner, while not supplying an explicit 
opinion on the etiology of the appellant's right ear hearing 
loss, stated that, given the appellant's pattern of hearing 
loss, it was at least as likely as not that his tinnitus was 
caused by or exacerbated y his noise exposure in the 
military.  The Board notes that the appellant was already 
service-connected for both tinnitus and left ear hearing loss 
at this point.  Thus, if the pattern of hearing loss supports 
a grant of service connection for tinnitus, it follows that 
the pattern of hearing loss itself is related to noise 
exposure in service.

Furthermore, it is apparent that the appellant had puretone 
threshold results of increasing decibels in the right ear at 
various frequencies as he continued on active duty, including 
a level of 25 decibels in 1981.  As noted above, the Court 
has held that the threshold for normal hearing is from 0 to 
20 decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Thus, 
it is apparent that the appellant had no results over 20 
decibels at his entry into service and that he had some 
degree of hearing loss as defined by the Court in September 
1981.

The appellant had exposure to acoustic trauma, including 
heavy artillery fire in Vietnam (during two different tours) 
during service, followed by post-service noise exposure that 
was mitigated by the use of hearing protection.  This is not 
contradicted by any other evidence in the claims file.  The 
competent medical evidence is also uncontradicted that 
exposure to acoustic trauma can be etiologically related to 
current tinnitus and hearing loss.  In this case, the 
audiometric evidence of record demonstrates that the 
appellant experienced some measure of right ear hearing loss 
in service.  For these reasons, the Board finds that evidence 
for and against the appellant's claim is at least in relative 
equipoise on the question of whether the currently diagnosed 
right ear hearing loss is related to acoustic trauma in 
service.  Resolving reasonable doubt in favor of the 
appellant, the Board finds that service connection for a 
right ear hearing loss disability is warranted.

II.  Claims for increased evaluations

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations, in 
the testimony given by the appellant at his June 2005 
personal hearing at the RO; and in the reports of VA and 
private inpatient and outpatient treatment rendered between 
2000 and 2007.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

A.  Tinnitus

The appellant contends that the rating assigned for his 
tinnitus disability is incorrect and an increased or separate 
rating of 10 percent for each ear must be assigned.  The 
appellant's tinnitus is now rated 10 percent disabling under 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Diagnostic Code 6260 
provides a maximum 10 percent rating for tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required dual ratings for bilateral tinnitus.  VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of the rating cases affected by the decision.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limit a veteran to 
a single disability rating for tinnitus whether the tinnitus 
is unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

Thus, 10 percent is the maximum rating available for tinnitus 
whether it is unilateral or bilateral.  Therefore, the 
assignment of separate compensable evaluations for each ear 
is not permissible.  The appellant's service-connected 
tinnitus disability has been assigned the maximum schedular 
rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, and 
as the disposition of this claim is based on the law and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

B.  Initial PTSD evaluation

The appellant contends that his PTSD disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his PTSD condition warrants an initial 
evaluation in excess of the currently assigned 50 percent 
rating.  He testified at his June 2005 personal hearing at 
the RO that he had a panic attack almost every day and that 
he had constant mood swings.  He said that often he would 
feel mad and get offensive with people; he reported that he 
sometimes just wanted to strike out.  The appellant also 
testified that he experienced flashbacks every day; that he 
did not sleep at night; that he got depressed a lot and 
thought about suicide; and that he engaged in social 
isolation that extended to his spouse.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between June 2002 and October 2007, the appellant's GAF score 
decreased from ranged from a high of 60 in 2002 and a low of 
39 in June 2003.  For the most part, the appellant's GAF 
score was 50, as reflected in the March 2003 private 
psychologist's report and the October 2007 VA examination 
report.

The March 2003 private psychologist's report reflects reports 
of chronic poor sleep with nightmares; anxiety, chest pains 
and hyper startle; mood swings; time loss; and irritability 
with periods of violence.  The psychologist also noted that 
the appellant had difficulty maintaining personal 
relationships, especially with his co-workers and with his 
wife.

The appellant underwent a VA psychiatric examination in June 
2003.  The examiner stated that the appellant's symptoms 
included recent suicidal ideation, social isolation and 
difficulties with wife and coworkers.

Review of the appellant's VA outpatient treatment records 
reveals a May 2003 endorsement by the appellant of thoughts 
about shooting himself.  He denied active suicidal plans.  He 
reported severe tension with frequent crying episodes and 
social withdrawal.  The appellant was noted to have 
compromised concentration.  In August 2003, the appellant was 
assigned a GAF score of 50.  The appellant was assigned that 
same score of 50 in February 2004, and in October 2007.

The appellant most recently underwent a VA examination in 
October 2007; he reported that he had never missed a day of 
work due to his PTSD disability.  The appellant's recent 
memory was described as severely impaired and his PTSD 
disability was noted to aggravate his depression.  The 
examiner stated that, based on psychometric data, the degree 
of severity of the appellant's PTSD symptoms was severe.  The 
examiner also stated that the appellant did not have total 
occupational and social impairment.  The examiner rendered an 
Axis I diagnosis of PTSD.  The examiner assigned a current 
GAF score of 50.  

The evidence reported above reflects that the appellant has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 50 percent and 70 percent ratings.  
While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  

Affording the Veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that there is enough evidence 
to support a schedular evaluation of 70 percent for the 
appellant's PTSD.  The medical evidence shows that the 
appellant's PTSD symptomatology was severe enough to result 
in social isolation, anxiety, depressed mood, suicidal 
ideation, chronic sleep impairment, impairment of 
concentration and memory loss, difficulty controlling 
mood/irritability and difficulties with interpersonal 
relationships at work and at home.  These symptoms were 
severe enough that the predominant GAF score assigned by 
private and VA mental health professionals was one of 50.  
Furthermore, the appellant's PTSD symptoms resulted in the 
need for psychiatric outpatient treatment, as well as a 
continuing need for medication.  These PTSD symptoms more 
closely approximate the criteria for a 70 percent evaluation. 

However, the appellant is not entitled to an evaluation in 
excess of a 70 percent.  The evidence of record does not 
indicate that he experiences total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The objective findings of the appellant's private 
and VA outpatient psychiatric treatment and the reports of 
his VA psychiatric examinations contain no evidence that the 
appellant's symptoms are so incapacitating as to border on 
gross repudiation of reality.  In each instance, the 
appellant has been found to be oriented and capable of 
expressing himself in a coherent and fairly logical manner 
and, despite some significant psychiatric symptoms, the 
appellant's speech, behavior and manner were essentially 
appropriate much of the time.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

C.  Lumbar spine evaluation

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In February 2002, when the appellant submitted his lumbar 
spine increased rating claim, a 20 percent evaluation was 
warranted for moderate limitation of motion of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  
Under Diagnostic Code 5295, a 20 percent evaluation was 
warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 20 percent evaluation 
was warranted for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295 (2001).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2001).

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 60 percent rating was warranted when a low back 
disorder produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.7, 
Diagnostic Code 5293 (2001).

Review of the medical evidence of record reveals that the 
appellant sought treatment from a private neurosurgeon in the 
year 2000; he complained of pain from his lumbar back to the 
left side of his leg, knee and foot.  A private orthopedic 
surgeon report, dated in February 2001, contains a diagnosis 
of lumbosacral radiculopathy.  The appellant underwent a VA 
medical examination in June 2002; he complained of back pain 
radiating into his left leg and foot.  He reported that he 
was taking Lortab (hydrocodone with acetaminophen) and 
Skelaxin (used for treatment of painful muscle spasms).  On 
physical examination, straight leg raises were negative.  The 
examiner stated that the appellant had minimal functional 
loss due to pain.  

VA treatment records dated in 2003 indicate that the 
appellant continued to complain of radiating pain in his 
back.  Physical examination conducted in April 2003 revealed 
some tenderness at L5 with limited range of motion.  The 
clinical assessment was chronic neuralgia and the appellant 
was noted to be on Neurontin (Gabapentin) which is a drug 
directed specifically at nerve pain that is helpful in lumbar 
spine stenosis.  The May 2003 report from a private 
orthopedic surgeon states that his MRI testing had revealed 
left disk protrusions at the L3-4 and L4-5 levels.  Private 
treatment records from the Center for Pain indicate that the 
appellant had an abnormal epiduralgram on the left in June 
2003.  

A February 2004 VA treatment note indicates that the 
appellant exhibited positive straight leg raising.  The 
assessment was degenerative joint disease with probable 
sciatica.  A July 2004 VA note indicates that the appellant 
had obvious back pain and that his MRI testing had shown 
spinal stenosis.  On physical examination, the appellant had 
tenderness along his entire lumbar spine and he had muscles 
spasms.  Radiographic examination of the appellant's lumbar 
spine was accomplished in August 2005, and revealed 
degenerative osteoarthritis of the lumbar spine.  

The appellant underwent a VA medical examination in October 
2007; he was noted to walk with a cane.  The appellant 
complained of back pain that radiated down his left leg to 
his foot.  He also reported taking pain medication and that 
he had flare-ups of back pain twice a day.  He said that his 
back pain increased with activity.  On physical examination, 
the appellant exhibited 80 degrees of flexion; 30 degrees of 
extension; 25 degrees of right and left lateral bending; and 
45 degrees of right and left rotation.  After repetitive use, 
his ranges of motion were decreased by10 percent.  The 
appellant had grade 3 motor ability of the left quadriceps 
and grade 4 on the right.  The appellant exhibited decreased 
sensation on the left at the L4 dermatome and decreased 
sensation on the right at the S1 dermatome.  The appellant 
had tenderness of the left sciatic nerve.  There were 
paraspinal spasms bilaterally.  The examiner rendered 
diagnosis of degenerative joint disease, L4 to S1; and 
lumbosacral radiculitis affecting the L5 and S1 roots 
bilaterally, as well as the L4 root on the left.

Another factor to consider is the degree of pain experienced 
by the Veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has 
consistently described to physicians his subjective 
complaints of chronic pain, spasms and pain on use.  
Objective medical evidence shows findings of decreased range 
of motion, as well as some tenderness, some spasms and 
sciatic nerve irritation.

These findings of record more closely approximate the 
clinical findings for a 60 percent evaluation under 
Diagnostic Code 5293 than any of the lower evaluations under 
that same code, including the 40 percent evaluation.  Thus, 
the weight of such evidence is in approximate balance and the 
claim will be granted on this basis.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  Therefore, with benefit of the doubt going to 
the Veteran, a 60 percent evaluation is assigned for the 
lumbar spine disability.  This is the maximum evaluation 
available under Diagnostic Code 5293.

At no time has the appellant exhibited ankylosis of the 
lumbar spine of any kind.  Therefore, Diagnostic Codes 5286 
and 5289 are not for application.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
increased rating claim in February 2002.  These changes 
became effective on September 23, 2002, and on September 26, 
2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2005))).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent rating.  Id.  This is the highest rating available 
under this code.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were again changed, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  This change 
revised the spine criteria to "ensure that it uses current 
medical terminology and unambiguous criteria, and [to ensure] 
that it reflects medical advances that have occurred since 
the last review."  It addition to renumbering the Diagnostic 
Codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities will be evaluated.  
(Intervertebral disc syndrome will be rated under the general 
rating formula for the spine or under a formula for disc 
syndrome based on incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  (The 
combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 
51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  
The RO, in a July 2008 rating action, granted service 
connection for radiculopathy in each lower extremity; one 
extremity was rated at 10 percent and the other was rated at 
20 percent.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an evaluation in excess of 60 percent is not 
warranted.  In order for an evaluation in excess of 60 
percent to be awarded, the appellant would have to 
demonstrate unfavorable ankylosis of the entire spine.  This 
is so under the old or new rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. § 4.71a 
(2004).  No ankylosis of the lumbar spine has been clinically 
demonstrated in any of the medical evidence of record.  

Additionally, the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 allow for 
rating chronic orthopedic and neurologic manifestations 
separately.  Under Diagnostic Code 5292, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  The neurological symptomatology of the 
appellant's low back disability resulted in findings of 
sciatic nerve irritation and moderate sensory deficits of the 
left lower extremity, as well as slight sciatic nerve 
irritation and sensory deficits of the right lower extremity.  
There are radiologic findings of degenerative disc disease, 
mostly on the left.  

Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  

Under 38 C.F.R. § 4.124(a), when nerve involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate degree.  For each of the codes, mild incomplete 
paralysis warrants a 10 percent evaluation at most and 
moderate incomplete paralysis warrants a 20 percent 
evaluation at most.  The clinical evidence of record does not 
reveal moderate incomplete paralysis in the right lower 
extremity and accordingly, a 10 percent rating or less, but 
not more, is warranted for the appellant's neurological 
symptomatology in the right lower extremity.  The clinical 
evidence of record does not reveal moderately severe 
incomplete paralysis in the left lower extremity and 
accordingly, a 20 percent rating or less, but not more, is 
warranted for the appellant's neurological symptomatology in 
the left lower extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  In this case, the Board will assume the highest 
rating of 40 percent available for orthopedic manifestations 
of a lumbar spine disability without ankylosis.  Applying 
these regulations here, the 40 percent rating for orthopedic 
manifestations of lumbar spine disability is initially 
combined with the 31 percent rating for the combined 
(bilateral) right and left neurological manifestations of the 
lumbar spine disability, resulting in a "raw" combined rating 
of 58 percent.  This final "raw" rating must next be 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  The 
appellant's raw 58 percent rating thus becomes a final 
combined rating of 60 percent.  This combined rating is equal 
to 60 percent evaluation granted above under the previous 
version of Diagnostic Code 5293.  As discussed above, there 
is no basis for higher separate evaluations in excess of 
those amounts.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004). 

The evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant has been 
80 degrees of lumbar flexion; 30 degrees of extension; 25 
degrees of right and left lateral flexion; and 30 degrees of 
right and left rotation.  This motion was achieved with pain.  
The appellant also demonstrated lumbar paravertebral muscle 
spasms, tenderness to palpation of the lumbosacral area and 
radicular symptoms.  

In order for a higher evaluation to be awarded for the 
orthopedic manifestations, the appellant would have had to 
have favorable ankylosis of the entire spine.  However, there 
is no medical evidence showing that the appellant has ever 
had ankylosis of any part of the spine.  The Board has also 
considered the degree of limitation of motion that the 
appellant had in each plane, which in this case was mild to 
moderate.  Additionally, there was no suggestion in the 
record that his pain and the functional loss caused thereby 
equated to any disability greater than contemplated by the 
ratings discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the lumbar spine disability 
are contemplated in the 60 percent rating that is currently 
assigned.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 60 
percent for the appellant's lumbar spine disability.  The 
clinical findings for the appellant, as described above, are 
more akin to the kind of findings contemplated by the 
criteria for the 60 percent rating, whether analyzed under 
the old or the new criteria.  Therefore, an evaluation in 
excess of the assigned 60 percent rating would not be 
warranted under the rating criteria.  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

D.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
service-connected disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for any one of his service-connected 
disabilities, and he has not demonstrated marked interference 
with employment due to such disability.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities that are not 
contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

The claim of service connection for right ear hearing loss is 
reopened.

Service connection for right ear hearing loss is granted.

The assignment of separate 10 percent ratings for tinnitus in 
each ear is denied; the assignment of an evaluation in excess 
of 10 percent for the tinnitus is denied.

A 70 percent initial schedular evaluation for PTSD is 
granted, subject to the regulations governing payment of 
monetary benefits.

A 60 percent schedular evaluation for the lumbar spine 
disability is granted, subject to the regulations governing 
payment of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and the issue of 
entitlement to an increased (compensable) evaluation for 
hearing loss is REMANDED to the AMC/RO for action as 
described below.

Because the grant of service connection for right ear hearing 
loss afforded the appellant in the decision above may result 
in a change in the appellant's hearing loss disability 
evaluation, the Board finds that the appellant's left ear 
hearing loss evaluation claim is inextricably intertwined 
with the assignment of an initial evaluation for right ear 
hearing loss.  In other words, VA has yet to evaluate 
bilateral hearing loss - the appellant having just been 
granted entitlement to service connection for hearing loss of 
the right ear.  Therefore, a decision on the left ear hearing 
loss increased rating claim will be deferred pending 
readjudication.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the appellant of the information and 
evidence yet needed to substantiate his 
increased rating claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be provided 
with the text of all applicable 
Diagnostic Codes.  38 C.F.R. § 3.159 
(2008).  See also Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  All VA medical treatment records 
relating the appellant's hearing 
disability not already of record should 
be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The appellant should be accorded a VA 
audiometric examination to determine the 
current severity of his bilateral hearing 
loss.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests should be conducted and 
all pertinent clinical findings should be 
set forth in detail.  For each ear, the 
examiner is asked to specifically record 
the decibel loss at the 1000, 2000, 3000, 
and 4000 Hz frequencies, and should 
provide results of a Maryland CNC word 
recognition test.

4.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2.  

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) disability 
evaluation for bilateral hearing loss.

6.  The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate theories 
and pertinent regulations; including 
38 C.F.R. §§ 3.321, 4.85, 4.86 and Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


